



Exhibit 10.24
Employment Agreement
This Employment Agreement (the “Agreement”) is entered into by and between
____________ (the “Executive”) and LATTICE SEMICONDUCTOR CORPORATION, a Delaware
corporation (the “Company”) as of _______ __, 20__(the “Effective Date”) and
amends and restates that certain Employment Agreement between Executive and the
Company effective as of _____________.
1.Duties and Scope of Employment
(a)Position. For the term of their employment under this Agreement
(“Employment”), the Executive will serve as the _______________ (“CVP”). The
Executive shall report directly to the Company’s Chief Executive Officer (the
“CEO”). Executive will render such business and professional services in the
performance of his duties, consistent with the Executive’s position within the
Company, as will reasonably be assigned to him by the CEO.
(b)Obligations. The Executive shall have such duties, authority and
responsibilities that are commensurate with being the Company’s senior executive
officer responsible for _________________. During the term of their Employment,
the Executive will devote Executive’s full business efforts and time to the
Company. For the duration of their Employment, Executive agrees not to actively
engage in any other employment, occupation, or consulting activity for any
direct or indirect remuneration without the prior approval of the Company’s CEO
(which approval will not be unreasonably withheld); provided, however, that
Executive may, without the approval of the CEO, serve in any capacity with any
civic, educational, or charitable organization, provided such services do not
interfere with Executive’s obligations to the Company. Executive shall comply at
all times with the Company’s Code of Conduct and all other applicable Company
policies. Executive shall perform their duties primarily at the Company’s
corporate facility in ______________.
(c)Effective Date. The Executive shall continue their full-time Employment as
CVP under this Agreement on the Effective Date.
2.Cash and Incentive Compensation.
(a)Salary. As of the Effective Date and thereafter, the Company shall pay
Executive as compensation for his services a base salary at a gross annual rate
of not less than $__________ (such annual salary, as is then in effect, to be
referred to herein as “Base Salary”). The Base Salary will be paid periodically
in accordance with the Company’s normal payroll practices and be subject to the
usual, required withholdings, provided, however, that Executive shall receive
pro-rata payments of Base Salary no less frequently than once per month.
Executive’s Base Salary will be subject to review by the Compensation Committee
of the Board (the “Committee”) not less than annually, and adjustments will be
made in the discretion of the Committee.
(b)Incentive Bonuses. Executive shall be a participant in a Cash Incentive Plan,
as established by the Company (the “CIP”). Under the CIP, Executive shall be
eligible to be considered for an annual fiscal year incentive payment based on a
percentage of Executive’s Base Salary as of the beginning of such fiscal year or
such higher figure that the Committee may select (such annual amount is the
“Target Amount”), provided Executive is employed at the end of the annual fiscal
year. Executive’s initial target percentage amount is __% of the Executive’s
Base Salary (“Initial Target Amount”). The Target Amount shall be awarded based
upon the achievement of specific milestones that will be established by the
Committee no later than 60 days after the start of each fiscal year (the “Target
Amount Milestones”). For superior achievement of the Target Amount Milestones,
as determined in the Company’s sole discretion, Executive may earn a maximum
annual fiscal year incentive bonus of up to 200% of Executive’s Target Amount.
Cash payment for each fiscal year’s variable compensation actually earned shall
be made to Executive no later than 45 days after the end of the applicable
fiscal year for which the annual incentive was earned; provided, however, that
the Company shall have no obligation to make such payment for a fiscal year
until such time as the audit of the Company’s financial statements for such
fiscal year has been completed and the Company has publicly reported its
financial results for such fiscal year as long as such payment is made within 70
days of the end of the applicable fiscal year. For avoidance of doubt, if
Executive is not employed through the final day of the fiscal year for which the
annual incentive was earned, Executive will have earned no bonus. For the first
fiscal year in that Executive participates in the CIP, the annual fiscal year
bonus earned by Executive under the CIP will be prorated for the partial year
measured from the Effective Date. All awards of incentive compensation to
executive officers of the Company are subject to the Company’s policy (including
any amendments or such policy or any successor policy) to seek recovery, at the
direction of the Company’s Board of Directors, to the extent permitted or
required by applicable law, of incentive compensation awarded or paid to an
executive officer of the Company for a fiscal period if the result of a
performance measure upon which the award was based or paid is subsequently
restated or otherwise adjusted in a manner that would reduce the size of the
award or payment.





--------------------------------------------------------------------------------





(c)Terms of Company Compensatory Equity Awards. Executive shall be eligible for
grants of equity compensation pursuant to a stockholder-approved equity
compensation plan (the “Plan”) or in the case of initial grants to the Executive
under rules applicable to inducement equity grants, at times and in such amounts
as determined by the Committee (any prior or future compensatory equity grants
to Executive shall be collectively referred to herein as “Compensatory Equity”).
The equity awards granted to Executive prior to the date of this Agreement,
including without limitation any grants made upon the initial hiring of
Executive by the Company, and grants made in ______________, shall vest based on
the terms of such awards except as hereafter provided.
(i)All grants of Compensatory Equity (and the issuance of any underlying
shares) to Executive shall be: (a) issued pursuant to the Plan or rules
applicable to inducement equity grants and (b) issued pursuant to an effective
registration statement filed with the Securities and Exchange Commission under
the Securities Act of 1933 as amended. Accelerated vesting of Compensatory
Equity may occur: (x) pursuant to the terms of this Agreement and in addition
(y) pursuant to the terms of the Plan and any applicable Compensatory Equity
agreement.
(ii)Executive may elect to establish a trading plan in accordance with Rule
10b5-1 of the Securities Exchange Act of 1934 for any of his Compensatory Equity
shares, provided, however, that such trading plan must comply with all of the
requirements for the safe harbor under Rule 10b5-1 and must be approved in
accordance with any Rule 10b5‑1 Trading Plan Policy of the Company.
(iii)In the event of a Change in Control, as hereafter defined, Executive’s
entitlement to vesting under all awards of Compensatory Equity that vest based
on performance shall vest based on the terms of such awards; provided, however,
if no treatment has been set forth in such award then for purposes of
determining performance under any relative TSR awards outstanding on or granted
after the Effective Date, the ending average stock price will be determined as
the price per share paid for the Company’s stock in the Change in Control and
the peer group ending average stock price will be determined based on the
average closing stock prices for the component members of the peer group for the
30-trading days ending prior to the date of the Change in Control. For purposes
of any tranche where the determination period has not commenced as of the date
of the public announcement of the proposed Change in Control, the Company stock
price for the initial date of such determination period shall be deemed to be
the price of the Company’s stock as of the date of the original performance
grant. This calculation will be applied to any tranches of the relative TSR
awards that were eligible to vest for measurement periods ending on or after the
date of the Change in Control and those tranches be converted to restricted
stock units and will vest on the originally scheduled measurement dates, subject
to Executive remaining a service provider to the Company or its successor
through such dates and such awards being afforded the same protection under this
Agreement as Compensatory Equity that vests solely based on Service.
(d)Service Definition. For purposes of this Agreement and Executive’s
Compensatory Equity, “Service” shall mean service by the Executive as an
employee and/or consultant of the Company (or any subsidiary or parent or
affiliated entity of the Company) and/or service by the Executive as a member of
the Board.
3.Vacation and Employee Benefits. During the term of their Employment, the
Executive shall be entitled to vacation in accordance with the Company’s
standard vacation policy. During the term of their Employment, the Executive
shall be eligible to participate in any employee benefit plans or arrangements
maintained by the Company on no less favorable terms than for other Company
executives, subject in each case to the generally applicable terms and
conditions of the plan or arrangement in question and to the determinations of
any person or committee administering such plan or arrangement.
4.Business Expenses. During the term of their Employment, the Executive shall be
authorized to incur necessary and reasonable travel, entertainment and other
business expenses in connection with their duties hereunder. The Company shall
promptly reimburse the Executive for such expenses upon presentation of
appropriate supporting documentation, all in accordance with the Company’s
generally applicable policies. All such payments shall be made by the end of
Executive’s next tax year. The amount eligible for reimbursement in one year
will not affect the amount eligible for reimbursement in any other year, and the
right to reimbursement is not subject to liquidation or exchange for another
benefit.
5.Term of Employment.
(a)Term of Agreement. This Agreement will have an initial term of three
(3) years commencing on the Effective Date (the “Initial Term”). On the 3rd
anniversary of the Effective Date and each one year anniversary thereafter, this
Agreement will renew automatically for additional, one (1) year terms (each, an
“Additional Term”) unless either party provides the other party with written
notice of nonrenewal at least six (6) months prior to the date automatic
renewal. For the avoidance of doubt, neither the lapse of this Agreement by its
terms nor non-renewal of this Agreement will by itself constitute termination of
employment or grounds for resignation for Good Reason. Notwithstanding the
foregoing, if a Change of Control occurs (a) when there are fewer than 24 months
remaining during the Initial Term or (b) during an Additional Term, the term of
this Agreement will extend automatically through the date that is 24 months
following the date of the Change of Control. Further, notwithstanding





--------------------------------------------------------------------------------





the foregoing, if during the term of this Agreement, an initial occurrence of an
act or omission by the company constituting the grounds for “Good Reason” in
accordance with Section 6(h) has occurred (the “Initial Grounds”), and the
expiration date of the Remedial Period (as such term is used in Section
6(h)) with respect to such Initial Grounds could occur following the expiration
of the Initial Term or the Additional Term then in effect, as applicable, the
term of this Agreement will extend automatically through the date that is 30
days following the expiration of the Remedial Period, but such extension of the
term will only apply with respect to the Initial Grounds. Notwithstanding
anything herein to the contrary, if the Executive becomes entitled to the
benefits under Section 6 of this Agreement, then the Agreement will not
terminate until all of the obligations of the parties hereto with respect to
this Agreement have been satisfied.
(b)Basic Rule. The Company may terminate the Executive’s Employment with or
without Cause, by giving the Executive 30 days’ advance notice in writing.
Provided, however, where the termination is for Cause constituting events such
as fraud, willful violation of insider trading rules, willful violation of
conflict of interest policies, willful or unauthorized use or disclosure of
trade secrets or other confidential information or conviction of a felony, the
Company may terminate Executive’s Employment effective immediately upon notice.
The Executive may terminate their Employment by giving the Company 30 days’
advance notice in writing. The Executive’s Employment shall terminate
automatically in the event of their death. For avoidance of doubt, as Executive
is an at-will employee, as outlined below, the definition of Cause is solely
included for purposes of determining entitlement to severance.
(c)Employment at Will. The Executive’s Employment with the Company shall be “at
will,” meaning that either the Executive or the Company shall be entitled to
terminate the Executive’s employment at any time and for any reason, with or
without Cause. This Agreement shall constitute the full and complete agreement
between the Executive and the Company on the “at will” nature of the Executive’s
Employment, which may only be changed in an express written agreement signed by
the Executive and a member of the Board.
(d)Rights Upon Any Termination. Upon the termination of the Executive’s
Employment, the Executive shall be entitled to the compensation, benefits and
reimbursements described in this Agreement for the period ending as of the
effective date of the termination (the “Termination Date”). Upon termination of
Executive’s Employment for any reason, the Executive shall receive the following
payments on the Termination Date: (i) all unpaid salary, and unpaid vacation
accrued (if applicable), through the Termination Date, (ii) any unpaid, but
earned and accrued incentive payments for any completed applicable determination
period under the CIP (whether paid quarterly, annually or as might otherwise be
established under the CIP) which was to have been paid under the terms of the
CIP prior to but has not yet been paid on the Termination Date and (iii) any
unreimbursed business expenses. Executive may also be eligible for other
post-Employment payments and benefits as provided in this Agreement.
6.Termination Benefits.
(a)Severance Pay. If there is an Involuntary Termination (as defined below) of
Executive’s Employment, then the Company shall pay the Executive an amount equal
to 1.0 times Executive’s then Base Salary, plus up to 1.0 times Executive’s then
Target Amount (adjusted pro rata on a monthly basis depending upon the month in
which the Involuntary Termination may occur and for the amount estimated by the
Company’s Finance group to be the anticipated CIP payment percentage based on
the performance of the Company anticipated for the applicable fiscal year which
estimate shall be evidenced by the Finance group’s accrual for the same in the
books of the Company) (collectively in the aggregate, the “Cash Severance”).
Such Cash Severance shall be made in a single lump sum cash payment to Executive
on the effective date of the separation agreement referenced in Section 8(a),
provided Executive executes the separation agreement and general release in
favor of the Company (“Release”) and such Release becomes effective. Executive
shall also be entitled to receive the benefits provided in Sections 6(b) and
6(c) and, if applicable, 6(d).
(b)Health Insurance. If Subsection (a) above applies, such that Executive is
entitled to Severance Pay, but subject to applicable law, and if Executive
properly and timely elects to continue coverage under the Company’s group health
plan pursuant to Section 4980B(f) of the Internal Revenue Code of 1986, as
amended (“COBRA”) for Executive and his eligible covered dependents following
the termination of their Employment, then the Company shall reimburse
Executive’s monthly premium under COBRA until the earliest of (i) twelve (12)
months after the Termination Date, (ii) the date when Executive commences
receiving substantially equivalent health insurance coverage in connection with
new employment, or (iii) the date Executive is no longer entitled to COBRA
continuation coverage under the Company’s group health plan. Notwithstanding the
foregoing, Company may unilaterally amend this Section 6(b) or eliminate the
benefit provided hereunder to the extent it deems necessary to avoid the
imposition of excise taxes, penalties or similar charges on Company or any of
its affiliates, including, without limitation, under Section 4980D of the
Internal Revenue Code of 1986, as amended (the “Code”). Nothing herein is
entitled to warranty or guarantee entitlement to COBRA and Executive
acknowledges and agrees that he shall be solely responsible for paying such
premiums as any obligation of the Company hereunder, if any, is to reimburse
such premiums to Executive.





--------------------------------------------------------------------------------





(c)Equity Vesting. If Subsection (a) above applies, then Executive will be
vested only in that number of shares of Company common stock under all of
Executive’s outstanding Compensatory Equity as are actually vested as of the
Termination Date according to the terms of such Compensatory Equity
arrangements.
(d)Effect of Change in Control. If the Company is subject to a Change in Control
(as defined below) and if there is an Involuntary Termination of Executive’s
Employment in connection with such Change in Control (it will automatically be
deemed to be in connection with the Change in Control if there is an Involuntary
Termination during the period commencing immediately prior to the Change in
Control and extending through the date that is 24 months after the Change in
Control): (w) Executive shall immediately vest in (and the Company’s right to
repurchase, if applicable, shall lapse immediately as to) all of Executive’s
Compensatory Equity that vests solely based on Service, including any
Compensatory Equity after giving effect to Section 2(c)(iii) above (x) the
amount of the Cash Severance in Section 6(a) shall be increased such that the
Executive shall receive 1.0 times Base Salary and they shall receive in addition
1.0 times Target Amount (with no pro ration or other adjustment), and (y) the
duration of the subsidized COBRA coverage in Section 6(b) shall be for 12
months.; provided, however, that Company may unilaterally amend clause (y) of
this sentence or eliminate the benefit provided thereunder to the extent it
deems necessary to avoid the imposition of excise taxes, penalties or similar
charges on Company or any of its affiliates, including, without limitation,
under Section 4980D of the Code.
(e)Excise Tax. Notwithstanding anything herein to the contrary, in the event
that Executive becomes entitled to receive or receives any payment or benefit
provided for under this Agreement or under any other plan, agreement, or
arrangement with the Company, or from any person whose actions result in a
Change in Control or any person affiliated with the Company or any such person
(all such payments and benefits being referred to herein as the “Total
Payments”) and it is determined that any of the Total Payments (i) constitute
“parachute payments” within the meaning of Section 280G of the Code and (ii) but
for this Subsection (e), would be subject to the excise tax imposed by Section
4999 of the Code, then the Total Payments shall be payable either (1) in full,
or (2) as to such lesser amount which would result in no portion of the Total
Payments being subject to excise tax under Section 4999 of the Code, whichever
of the foregoing amounts, taking into account the applicable federal, state and
local income taxes and the excise tax imposed by Section 4999, results in the
receipt by the Executive on an after-tax basis, of the greatest amount of the
Total Payments, notwithstanding that all or some portion of the Total Payments
may be taxable under Section 4999 of the Code. Unless Executive and the Company
agree otherwise in writing, the determination of Executive’s excise tax
liability, if any, and the amount, if any, required to be paid under this
Subsection (e) will be made in writing by the independent auditors who are
primarily used by the Company immediately prior to the Change in Control (the
“Accountants”). For purposes of making the calculations required by this
Subsection (e), the Accountants may make reasonable assumptions and
approximations concerning applicable taxes and may rely on reasonable, good
faith interpretations concerning the application of Sections 280G and 4999 of
the Code. Executive and the Company agree to furnish such information and
documents as the Accountants may reasonably request in order to make a
determination under this Subsection (e). The Company will bear all costs the
Accountants may reasonably incur in connection with any calculations
contemplated by this Subsection (e). Any reduction of the Total Payments shall
be made first to any payments or benefits that are exempt from the application
of Section 409A of the Code, and thereafter to any payments or benefits that are
subject to Section 409A of the Code; provided that in applying this reduction
methodology, the reduction shall be made in a manner consistent with the
requirements of Section 409A of the Code, and where more than one of the Total
Payments in a category has the same economic cost to Executive and such Total
Payments are payable at different times, such Total Payments will be reduced on
a pro-rata basis.
(f)Change in Control Definition. For purposes of this Agreement, “Change in
Control” shall mean the occurrence of any of the following events: (i) the
consummation of a merger or consolidation of the Company with or into another
entity or any other corporate reorganization, if persons who were not
stockholders of the Company immediately prior to such merger, consolidation or
other reorganization own immediately after such merger, consolidation or other
reorganization more than 50% of the voting power of the outstanding securities
of each of (A) the continuing or surviving entity and (B) any direct or indirect
parent corporation of such continuing or surviving entity, (ii) the sale,
transfer or other disposition of all or substantially all of the Company’s
assets, or (iii) solely with respect to determining the treatment of
Compensatory Equity under the terms of this Agreement, the terms of any
applicable definition provided by the Plan and the applicable Compensatory
Equity agreement. A transaction shall not constitute a Change in Control if its
sole purpose is to change the state of the Company’s incorporation or to create
a holding company that will be owned in substantially the same proportions by
the persons who held the Company’s securities immediately before such
transaction.
(g)Cause Definition. For purposes of this Agreement, “Cause” shall mean
(i) Executive’s material breach of this Agreement that is not corrected within a
30 day correction period that begins upon delivery to Executive of a written
demand from the Company that describes the basis for the Company’s belief that
Executive has materially breached this Agreement; (ii) any refusal to comply
with the reasonable and lawful instructions of the Board; (iii) any willful act
of fraud or dishonesty that causes material damage to the Company; (iv) any
willful violation of the Company’s insider trading policy; (v) any willful
violation of the Company’s conflict of interest policies; (vi) any willful
unauthorized use or disclosure of trade secrets or other confidential
information; or (vii) Executive’s conviction of a felony.





--------------------------------------------------------------------------------





The foregoing shall not be deemed an exclusive list of all acts or omissions
that the Company may consider as grounds for the termination of Executive’s
Employment, but it is an exclusive list of the acts or omissions that shall be
considered “Cause” for entitlement to Severance Pay. Executive’s employment is
at-will, as defined above.
(h)Good Reason Definition. For all purposes under this Agreement, “Good Reason”
shall mean the occurrence of any of the following, without Executive’s express
written consent: (i) a material diminution of Executive’s duties or
responsibilities; (ii)  a material diminution in Executive’s Base Salary or
Target Amount; (iii) the Company’s material breach of this Agreement; or
(iv) the Company requiring Executive to relocate their primary place of
employment to a facility or location that is more than 30 miles from their
principal place of employment as of the Effective Date; provided, however, that
Executive will only have Good Reason if (i) they notify the Board in writing of
the existence of the condition which they believe constitutes Good Reason within
ninety (90) days of the initial existence of such condition (which notice
specifically identifies such condition), (ii) Company fails to remedy such
condition within thirty (30) days after the date on which the Board receives
such notice (the “Remedial Period”), and (iii) their resignation is effective
within thirty (30) days after the expiration of the Remedial Period.
(i)Involuntary Termination Definition. For all purposes under this Agreement,
“Involuntary Termination” shall mean any of the following that occur without
Executive’s prior written consent: (i) termination of Executive’s Employment by
the Company without Cause, or (ii) Executive’s resignation of Employment for
Good Reason.
7.Successors.
(a)Company’s Successors. This Agreement shall be binding upon any successor
(whether direct or indirect and whether by purchase, lease, merger,
consolidation, liquidation or otherwise) to all or substantially all of the
Company’s business and/or assets. For all purposes under this Agreement, the
term “Company” shall include any successor to the Company’s business and/or
assets which becomes bound by this Agreement.
(b)Executive’s Successors. This Agreement and all rights of the Executive
hereunder shall inure to the benefit of, and be enforceable by, the Executive’s
personal or legal representatives, executors, administrators, successors, heirs,
distributees, devisees and legatees.
8.Conditions to Receipt of Severance; No Duty to Mitigate.
(a)Separation Agreement and Release of Claims. The receipt of any severance
benefits pursuant to Section 6 will be subject to Executive signing and not
revoking a Release in substantially the form attached hereto as Exhibit A, but
with any appropriate modifications, reflecting changes in applicable law or
other considerations (e.g., number of days to consider such release), as are
necessary or appropriate to provide the Company with the protection it would
have if the release were executed as of the Effective Date. No severance
benefits will be paid or provided until the Release becomes effective. The
Release must in all cases be effective by the 60th day following Executive’s
termination of Employment (or such earlier date as is provided in the
release) or no severance benefits will be paid or provided under this Agreement.
Notwithstanding anything herein to the contrary if the maximum period during
which Executive can consider and revoke the Release begins in one calendar year
and ends in the subsequent calendar year, payment and provision of severance
benefits under this Agreement shall not be made or commence to be made until the
later of the effective date of the Release and the first business day of the
subsequent calendar year, regardless of when the release becomes effective.
(b)Non-solicitation. The receipt of any severance benefits will be subject to
the Executive agreeing that during Employment and for the 12 month period after
the Termination Date (the “Continuance Period”), the Executive will not
(i) solicit any employee of the Company for employment other than at the
Company, or (ii) in light of Executive’s access to confidential and proprietary
information of the Company, solicit any customer, vendor, supplier, independent
contractor or others having a business relationship with the Company that has
the effect or purpose of decreasing or taking away the business or relationship
with the Company. “Company” in this Section 8 refers to the Company and its
subsidiaries.
(c)Non-disparagement. During Employment and the Continuance Period, the
Executive will not knowingly publicly disparage, criticize, or otherwise make
any derogatory statements regarding the Company, its directors, or its officers.
The Company’s then and future directors will not knowingly publicly disparage,
criticize, or otherwise make any derogatory statements regarding the Executive
during his Employment or the Continuance Period. The Company will also instruct
its officers to not knowingly publicly disparage, criticize, or otherwise make
any derogatory statements regarding the Executive during their Employment or the
Continuance Period. Notwithstanding the foregoing, nothing contained in this
Agreement will be deemed to restrict the Executive, the Company or any of the
Company’s current or former officers and/or directors from providing information
to any governmental or regulatory agency (or in any way limit the content of
such information) to the extent they are requested or required to provide such
information pursuant to any applicable law or regulation. Further, nothing
contained in this Agreement will be deemed to restrict Executive, the Company or
any of the Company’s current or former officers and/or directors from
communicating or filing a complaint with any government agency or otherwise
participating in any investigation





--------------------------------------------------------------------------------





or proceeding that may be conducted by any government agency, including
providing documents or other information, without notice to the Company.
(d)No Duty to Mitigate. No payments or benefits provided to Executive (except as
expressly provided in Section 6(b)) shall be subject to mitigation or offset.
9.Miscellaneous Provisions.
(a)Indemnification. The Company shall indemnify Executive to the maximum extent
permitted by any applicable indemnification agreement, applicable law and the
Company’s bylaws with respect to Executive’s Service (including timely advancing
and/or reimbursing costs as incurred by Executive) and the Executive shall also
be covered under a directors and officers liability insurance policy(ies) paid
for by the Company.
(b)Notice. All notices and other communications required or permitted under the
Agreement must be in writing and will be effectively given (i) upon actual
delivery to the party to be notified, (ii) 24 hours after confirmed facsimile
transmission, (iii) 1 business day after deposit with a recognized overnight
courier or (iv) 3 business days after deposit with the U.S. Postal Service by
first class certified or registered mail, return receipt requested, postage
prepaid, addressed (A) if to the Executive, at the address the Executive shall
have most recently furnished to the Company in writing, (B) if to the Company,
at its corporate headquarters and directed to the attention of its General
Counsel.
(c)Arbitration. With the exception of any claims for workers compensation,
unemployment insurance, claims before any governmental administrative agencies
as required by applicable law, or claims related to the National Labor Relations
Act, any controversy relating to this Agreement or the Executive’s employment,
including any dispute or controversy arising out of or relating to any
interpretation, construction, performance or breach of this Employment
Agreement, or the Proprietary Rights Agreement, including, without limitation,
employment claims, breach of contract claims, tort claims, wrongful termination
claims, discrimination/harassment claims, claims for unpaid wages or other
amounts, including pursuant to the California Labor Code, or any disputes
related to this Arbitration provision (including its creation, terms, and
enforceability), shall be settled by Company and Executive by binding
arbitration. The arbitration proceeding will be administered by JAMS pursuant to
its Employment Arbitration Rules & Procedures in effect as of the date the
arbitration is initiated. The arbitrator shall have the authority to determine
the enforceability of this Agreement as well as whether a claim is arbitrable,
both of which shall be decided under the Federal Arbitration Act. A copy of the
JAMS Employment Arbitration Rules & Procedures is available online at
http://www.jamsadr.com/rules-employment-arbitration and also by calling JAMS at
213-620-1133 if you have questions about the arbitration process. This
Arbitration policy, any arbitration proceedings held pursuant to this
Arbitration policy, and any state court, federal court, or other proceeding
concerning arbitration under this Arbitration policy are expressly subject to
and governed by the Federal Arbitration Act, 9 U.S.C. § 1 et seq. (“FAA”). Such
arbitration shall be presided over by a single arbitrator in San Francisco Bay
Area, California. The Company shall bear all costs uniquely associated with the
arbitration process, including the arbitrator’s fees, where required by
applicable law. The arbitrator shall have the authority to award any damages
authorized by law. This agreement to arbitrate shall apply to both the Company
and Executive. The parties understand that they are giving up their right to a
trial in a court of law.
(d)Modifications and Waivers. No provision of this Agreement shall be modified,
waived or discharged unless the modification, waiver or discharge is agreed to
in writing and signed by the Executive and by an authorized officer of the
Company (other than the Executive). No waiver by either party of any breach of,
or of compliance with, any condition or provision of this Agreement by the other
party shall be considered a waiver of any other condition or provision or of the
same condition or provision at another time.
(e)Whole Agreement. This Agreement contains the entire understanding of the
parties with respect to the subject matter hereof and supersedes any other
agreements, representations or understandings (whether oral or written and
whether express or implied) with respect to the subject matter hereof. In the
event of any conflict in terms between this Agreement and/or the Plan and/or any
agreement executed by and between Executive and the Company, the terms of this
Agreement shall prevail and govern.
(f)Legal Fees. Each party shall pay its own legal fees and expenses incurred in
connection with the preparation and execution of this Agreement or any effort to
enforce its rights under the Agreement; provided, however, that the Company
shall reimburse Executive for reasonable legal fees in the event Company seeks
to modify the Agreement during its term without the consent of the Executive.
(g)Withholding Taxes. All payments made under this Agreement shall be subject to
reduction to reflect taxes or other charges required to be withheld by law.





--------------------------------------------------------------------------------





(h)Choice of Law. This Agreement will be governed by the laws of the State of
California without regard to California’s conflicts of law rules that may result
in the application of the laws of any jurisdiction other than California. To the
extent that any lawsuit is permitted under this Agreement, the Executive hereby
expressly consents to the personal and exclusive jurisdiction and venue of the
state and federal courts located in California for any lawsuit filed against the
Executive by the Company.
(i)Severability. The invalidity or unenforceability of any provision or
provisions of this Agreement shall not affect the validity or enforceability of
any other provision hereof, which shall remain in full force and effect.
(j)Code Section 409A. The parties intend that this Agreement and the payments
and benefits provided hereunder, including, without limitation, those provided
pursuant to Section 6 hereof, be exempt from the requirements of Section 409A of
the Code (“Section 409A”) to the maximum extent possible, whether pursuant to
the short-term deferral exception described in Treasury Regulation Section
1.409A-1(b)(4), the involuntary separation pay plan exception described in
Treasury Regulation Section 1.409A-1(b)(9)(iii), or otherwise. To the extent
Section 409A is applicable to this Agreement, the parties intend that this
Agreement and any payments and benefits thereunder comply with the deferral,
payout and other limitations and restrictions imposed under Section 409A.
Notwithstanding anything herein to the contrary, this Agreement shall be
interpreted, operated and administered in a manner consistent with such
intentions; provided, however that in no event shall the Company or any of its
parents, subsidiaries or affiliates be liable to Executive or any other person
for any additional tax, interest or penalty that may be imposed on Executive or
any other person under, or as a result of, Section 409A or for any damages
incurred by Executive or any other person as a result of this Agreement’s (or
the payments’ or benefits’ provided hereunder) failure to comply with, or be
exempt from, Section 409A. Without limiting the generality of the foregoing, and
notwithstanding any other provision of this Agreement to the contrary (other
than the proviso in the immediately preceding sentence):
(i)if at the time Executive’s employment hereunder terminates, Executive is a
“specified employee,” as defined in Section 409A(a)(2)(B)(i) of the Code, any
and all amounts payable under this Agreement on account of such termination of
employment that would (but for this provision) be payable within six (6) months
following the date of termination, shall instead be paid in a lump sum on the
first day of the seventh month following the date on which Executive’s
employment terminates or, if earlier, upon Executive’s death, except (i) to the
extent of amounts that do not constitute a deferral of compensation within the
meaning of Treasury Regulation Section 1.409A-1(b) (including without limitation
by reason of the safe harbor set forth in Treasury Regulation Section
1.409A-1(b)(9)(iii), as determined by the Company in its reasonable good faith
discretion); (ii) benefits which qualify as excepted welfare benefits pursuant
to Treasury Regulation Section 1.409A 1(a)(5); and (iii) other amounts or
benefits that are not subject to the requirements of Section 409A;
(ii)a termination of employment shall not be deemed to have occurred for
purposes of any provision of this Agreement providing for the payment of amounts
or benefits upon or following a termination of employment unless such
termination is also a “separation from service,” as defined in Treasury
Regulation Section 1.409A-1(h) after giving effect to the presumptions contained
therein, and, for purposes of any such provision of this Agreement, references
to a “terminate,” “termination,” “termination of employment,” “resignation” and
like terms shall mean separation from service; and
(iii)each payment made under this Agreement shall be treated as a separate
payment and the right to a series of installment payments under this Agreement
shall be treated as a right to a series of separate payments.
(k)No Assignment. This Agreement and all rights and obligations of the Executive
hereunder are personal to the Executive and may not be transferred or assigned
by the Executive at any time. The Company may assign its rights under this
Agreement to any entity that expressly in writing assumes the Company’s
obligations hereunder in connection with any sale or transfer of all or
substantially all of the Company’s assets to such entity.
(l)Counterparts. This Agreement may be executed in two or more counterparts,
each of which shall be deemed an original, but all of which together shall
constitute one and the same instrument.
IN WITNESS WHEREOF, each of the parties has executed this Agreement, in the case
of the Company by its duly authorized officer, as of the Effective Date.
___________________________________________________    
Lattice Semiconductor Corporation
By:________________________________________________    
Name:______________________________________________    
Title:_______________________________________________    
EXHIBIT A
GENERAL RELEASE
RECITALS
This Separation Agreement and Release (“Agreement”) is made by and between
______________________ (“Employee”) and Lattice Semiconductor Corporation (the
“Company”) (jointly referred to as the “Parties”):
WHEREAS, Employee is employed by the Company;
WHEREAS, the Company and Employee entered into an Employment Agreement dated
_______________ (the “Employment Agreement”);
WHEREAS, the Parties agree that Employee’s employment with the Company will
terminate on ________________ (the “Termination Date”);
WHEREAS, the Company and Employee entered into a Proprietary Rights Agreement
dated [__________] regarding intellectual property and confidential information
(the “Proprietary Rights Agreement”);
WHEREAS, the Company and Employee entered into an Indemnification Agreement,
dated [_______], regarding Employee’s rights to indemnification (the
“Indemnification Agreement”);
WHEREAS, the Company and Employee entered into Equity Agreements dated [____]
granting Employee the option to purchase shares of the Company’s common stock
subject to the terms and conditions of the Company’s Stock Option Plan(s) and
the Stock Option Agreements and is the grantee of restricted stock units and
performance shares representing shares of the Company’s common stock pursuant to
the terms of Notice(s) of Grant and related equity incentive plans (the “Equity
Agreements”);
WHEREAS, the Parties wish to resolve any and all disputes, claims, complaints,
grievances, charges, actions, petitions and demands that Employee may have
against the Company as defined herein, arising out of, or related to, Employee’s
employment with, or separation from, the Company;
NOW THEREFORE, in consideration of the promises made herein, the Parties hereby
agree as follows:
COVENANTS
1.Consideration.
(a)Pursuant to Section 8(a) of the Employment Agreement, Employee’s receipt of
severance is subject to Employee executing and not revoking this Release. In
consideration of Employee executing and not revoking this Release, the Company
agrees to pay (or provide, as applicable) Employee a cash payment of $_________
on the Effective Date and also the benefits specified in the Employment
Agreement. Employee acknowledges that such cash payment and the provision of
such benefits will be in full satisfaction of the payments and obligations
provided under the Employment Agreement and they will not be entitled to any
additional salary, wages, bonuses, accrued vacation, housing allowances,
relocation costs, interest, severance, stock, stock options, outplacement costs,
fees, commissions or any other benefits and compensation, except as provided in
any Company employee welfare or pension benefit plans as defined by the Employee
Retirement Income Security Act of 1974, as amended (“ERISA”) (such plans, the
“Benefit Plans”), this Agreement, the Indemnification Agreement, the Deferred
Compensation Plan and/or the Equity Agreements.
(b)Stock. Employee acknowledges that as of the Termination Date, and after
taking into account any accelerated vesting provided by the Employment Agreement
or Stock Agreements, they will then hold vested stock options to acquire
[______] shares of Company common stock and no more, and will hold vested
restricted stock units that will be settled for [______] shares of Company
common stock and no more. The exercise of any stock options and the settlement
of any restricted stock units shall continue to be subject to the terms and
conditions of the Equity Agreements and the Employment Agreement.
(c)Benefits. Employee’s health insurance benefits will cease on the last day of
the month of the Termination Date, subject to Employee’s right to continue their
health insurance as provided in the Employment Agreement (with such premiums to
be paid by the Company as provided in the Employment Agreement). Subject to the
Employment Agreement, the Deferred Compensation Plan, the Indemnification
Agreement, the Equity Agreements and/or the Benefit Plans, Employee’s
participation in all other benefits and incidents of employment (including, but
not limited to, the accrual of vacation and paid time off, and the vesting of
stock options and restricted stock units) will cease on the Termination Date.





--------------------------------------------------------------------------------





2.Confidential Information. Employee shall continue to comply with the terms and
conditions of the Proprietary Rights Agreement, and maintain the confidentiality
of all of the Company’s confidential and proprietary information. Employee also
shall return to the Company all of the Company’s property, including all
confidential and proprietary information, in Employee’s possession, on or before
the Effective Date.
3.Release of Claims. Employee agrees that the foregoing consideration represents
settlement in full of all outstanding obligations owed to Employee by the
Company. Employee, on his own behalf and on behalf of his respective heirs,
family members, executors, agents, and assigns, hereby fully and forever
releases the Company and its current and former: officers, directors, employees,
agents, investors, attorneys, shareholders, administrators, affiliates,
divisions, subsidiaries, predecessor and successor corporations and assigns (the
“Releasees”) from, and agrees not to sue any of the Releasees concerning, any
claim, duty, obligation or cause of action for monetary damages relating to any
matters of any kind arising out of or relating to his employment by the Company
(except as provided in the Employment Agreement), or his service as an officer
of the Company and/or a director of the Company, whether presently known or
unknown, suspected or unsuspected, that Employee may possess arising from any
omissions, acts or facts that have occurred up until and including the Effective
Date, excluding the “Excluded Claims” (as defined below) and including, without
limitation:
(a)any and all claims relating to or arising from Employee’s employment with the
Company, or the termination of that employment;
(b)any and all claims relating to, or arising from, Employee’s right to
purchase, or actual purchase of, shares of Company stock, including, but not
limited to, any claims for fraud, misrepresentation, breach of fiduciary duty,
breach of duty under applicable state corporate law, and securities fraud under
any state or federal law;
(c)any and all claims under the law of any jurisdiction, including, but not
limited to, wrongful discharge of employment; constructive discharge from
employment; termination in violation of public policy; discrimination; breach of
contract, both express and implied; breach of a covenant of good faith and fair
dealing, both express and implied; promissory estoppel; negligent or intentional
infliction of emotional distress; negligent or intentional misrepresentation;
negligent or intentional interference with contract or prospective economic
advantage; unfair business practices; defamation; libel; slander; negligence;
personal injury; assault; battery; invasion of privacy; false imprisonment; and
conversion;
(d)any and all claims for violation of any federal, state or municipal statute,
including, but not limited to, Title VII of the Civil Rights Act of 1964; the
Civil Rights Act of 1991; the Age Discrimination in Employment Act of 1967; the
Americans with Disabilities Act of 1990; the Fair Labor Standards Act; ERISA;
the Worker Adjustment and Retraining Notification Act; the Older Workers Benefit
Protection Act; the Family and Medical Leave Act; and the Fair Credit Reporting
Act;
(e)any and all claims for violation of the federal, or any state, constitution;
(f)any and all claims arising out of any other laws and regulations relating to
employment or employment discrimination; and
(g)any and all claims for attorney fees and costs.
For purposes of this Agreement, the “Excluded Claims” shall include any claims
pursuant to the Benefit Plans, the Deferred Compensation Plan, the
Indemnification Agreement, the non-disparagement clause of Section 8(c) of the
Employment Agreement, the right to indemnification under Section 9(a) of the
Employment Agreement, and any right to exercise stock options or receive
restricted stock units pursuant to the relevant provisions of the Equity
Agreements.
4.Acknowledgement of Waiver of Claims Under ADEA. Employee acknowledges that
they are waiving and releasing any rights they may have against the Releasees
for monetary damages under the Age Discrimination in Employment Act of 1967
(“ADEA”) and that this waiver and release is knowing and voluntary. Employee and
the Company agree that this waiver and release does not apply to any rights or
claims that may arise under the ADEA after the Effective Date. Employee
acknowledges that the consideration given for this waiver and release Agreement
is in addition to anything of value to which Employee was already entitled.
Employee further acknowledges that they have been advised by this writing that:
(a)they should consult with an attorney prior to executing this Release;
(b)they have up to twenty-one (21) days within which to consider this Release;
(c)they have seven (7) days following their execution of this Release to revoke
this Release;
(d)this ADEA waiver shall not be effective until the revocation period has
expired; and,





--------------------------------------------------------------------------------





(e)nothing in this Release prevents or precludes Employee from challenging or
seeking a determination in good faith of the validity of this waiver under the
ADEA, nor does it impose any condition precedent, penalties or costs for doing
so, unless specifically authorized by federal law.
5.Unknown Claims. Employee acknowledges that they have been advised by legal
counsel and are familiar with the principle that a general release does not
extend to claims which the releasor does not know or suspect to exist in his
favor at the time of executing the Release, which if known by them must have
materially affected his settlement with the Releasee. Employee, being aware of
said principle, agrees to expressly waive any rights Employee may have to that
effect, as well as under any other statute or common law principles of similar
effect. For avoidance of doubt, it is a condition hereof, and it is Employee’s
intention in the execution of the General Release herein that the same shall be
effective as a bar to each and every claim specified above, and in furtherance
of this intention, Employee hereby expressly waives any and all rights and
benefits conferred upon him by Section 1542 of the California Civil Code which
provides: A general release does not extend to claims that the creditor or
releasing party does not know or suspect to exist in their favor at the time of
executing the release and that, if known by them, would have materially affected
their settlement with the debtor or released party.
Employee agrees to waive the right to receive future monetary recovery directly
from the Company, including Company payments that result from any complaints or
charges that Employee files with any governmental agency or that are filed on
his behalf.
6.Application for Employment. Employee understands and agrees that, as a
condition of this Release, they shall not be entitled to any employment with the
Company, its subsidiaries, or any successor, and they hereby waive any alleged
right of employment or re-employment with the Company, its subsidiaries or
related companies, or any successor.
7.No Cooperation. Employee agrees that they will not knowingly counsel or assist
any attorneys or their clients in the presentation or prosecution of any
disputes, differences, grievances, claims, charges, or complaints by any third
party against any of the Releasees for monetary damages, unless requested by a
governmental agency or unless under a subpoena or other court order to do so.
Employee agrees both to immediately notify the Company upon receipt of any such
subpoena or court order, and to furnish, within three (3) business days of its
receipt, a copy of such subpoena or court order to the Company. If otherwise
approached by anyone for counsel or assistance in the presentation or
prosecution of any disputes, differences, grievances, claims, charges, or
complaints against any of the Releasees, Employee shall state no more than that
they cannot provide such counsel or assistance. Nothing in this Agreement is
intended to or will be used in any way to limit Employee’s right to communicate
with a government agency, as provided for, protected under or warranted under
applicable law.
8.Costs. The Parties shall each bear their own costs, expert fees, attorney fees
and other fees incurred in connection with the preparation of this Release.
9.Arbitration. The Parties agree that any and all disputes arising out of, or
relating to, the terms of this Release, their interpretation, and any of the
matters herein released, shall be subject to binding arbitration as described in
Section 9(c) of the Employment Agreement.
10.No Representations. Each Party represents that it has had the opportunity to
consult with an attorney, and has carefully read and understands the scope and
effect of the provisions of this Release. Neither Party has relied upon any
representations or statements made by the other Party hereto which are not
specifically set forth in this Release.
11.No Oral Modification. Any modification or amendment of this Release, or
additional obligation assumed by either Party in connection with this Release,
shall be effective only if placed in writing and signed by both Parties or their
authorized representatives.
12.Entire Agreement. This Release, the Employment Agreement, the Indemnification
Agreement, the Deferred Compensation Plan, the Benefit Plans, the Proprietary
Rights Agreement and the Equity Agreements represent the entire agreement and
understanding between the Company and Employee concerning the subject matter of
this Release and Employee’s relationship with the Company, and supersede and
replace any and all prior agreements and understandings between the Parties
concerning the subject matter of this Release and Employee’s relationship with
the Company.
13.Governing Law. This Release shall be governed by the laws of the State of
California, without regard for choice of law provisions.
14.Effective Date. This Release is only effective after it has been signed by
both parties and after eight (8) days have passed following the date Employee
signed the Agreement without Employee revoking this Agreement (the “Effective
Date”).
15.Voluntary Execution of Release. This Release is executed voluntarily and with
the full intent of releasing all claims, and without any duress or undue
influence by any of the Parties. The Parties acknowledge that:





--------------------------------------------------------------------------------





(a)They have read this Release;
(b)They have been represented in the preparation, negotiation, and execution of
this Release by legal counsel of their own choice or that they have voluntarily
declined to seek such counsel;
(c)They understand the terms and consequences of this Release and of the
releases it contains; and
(d)They are fully aware of the legal and binding effect of this Release.


IN WITNESS WHEREOF, each of the Parties has executed this Release, in the case
of the Company by a duly authorized officer, as of the day and year written
below.
COMPANY:
LATTICE SEMICONDUCTOR CORPORATION


By:________________________________________________    Date:________________________________    
Title:_______________________________________________    


EMPLOYEE:


___________________________________________________    Date:________________________________    
[EXECUTIVE]


[DO NOT SIGN PRIOR TO THE TERMINATION DATE]



